Citation Nr: 0717421	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  02-17 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence to reopen a claim of basic 
eligibility for VA disability benefits has been received.


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

By decision of June 2001, the Board of Veterans Appeals 
(Board) denied basic eligibility for VA disability benefits.

This appeal arises from a June 2002 decision of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) denying the appellant basic eligibility for VA 
disability benefits on the grounds that new and material 
evidence to reopen the claim had not been received.

In September 2003, the appellant and his grandson testified 
at a Board hearing before the undersigned Veterans Law Judge 
(VLJ) at the RO; a transcript of the hearing is of record.

In a March 2004 decision, the Board found that new and 
material evidence had not been presented to reopen the claim.  
The claimant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a May 2005 Order, the Court 
vacated the March 2004 Board decision and remanded the claim 
to the Board for further consideration pursuant to its 
decision.

In February 2006, the Board remanded the claim to the RO for 
further development and readjudication.  In June 2006 and 
December 2006, the RO issued Supplemental Statements of the 
Case (SSOCs) which confirmed and continued its previous 
denial of the appellant's claim.  The appellant's claims 
folder has been returned to the Board for further appellate 
proceedings.


FINDINGS OF FACT

1.  By decision of June 2001, the Board denied basic 
eligibility for VA disability benefits because the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the U.S. Armed Forces.

2.  Evidence submitted since the June 2001 Board decision 
does not bear directly and substantially upon the specific 
matter under consideration, is cumulative of previously- 
submitted evidence, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the final June 2001 Board decision 
which denied basic eligibility for VA disability benefits is 
not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (as 
in effect prior to August 29, 2001); 38 C.F.R. §§ 20.1100, 
20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the appellant was provided VCAA notice in March 
2006 and October 2006, after the initial adjudication of his 
claim in the June 2002 RO decision at issue.  But in 
Pelegrini II, the Court clarified that in these type 
situations, where the appellant did not receive VCAA notice 
until after the initial adjudication of his claim, VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if that initial decision was 
not made.  Rather, VA need only ensure the appellant receives 
or since has received VA content-complying notice such that 
he is not prejudiced.  The Court more recently addressed what 
must occur when there are these type timing errors in 
provision of the VCAA notice, to avoid unduly prejudicing the 
appellant.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Here, the RO readjudicated the claim and sent him 
SSOCs in June 2006 and December 2006, following the VCAA 
notice compliance actions.  He was provided every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to the notices.  Therefore, there is no prejudice 
to the appellant because his claim was readjudicated by the 
RO after appropriate VCAA notice was provided.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the appellant was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, both letters stated:  "If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This satisfies the 
fourth "element".  

In addition, the March 2006 letter informed the appellant:

You were previously denied entitlement to 
VA disability benefits.  You were 
notified of the decision on date of 
previous denial.  The appeal period for 
that decision has expired and the 
decision has become final.  In order for 
us to reopen your claim, we need new and 
material evidence.  

To qualify as new, the evidence must 
be in existence and be submitted to 
VA for the first time.  

In order to be considered material, 
the additional existing evidence 
must pertain to the reason your 
claim was previously denied.  

Your claim was previously denied because 
the U.S. Army Reserve Personnel Center 
notified us that you have no service 
under the Philippine Commonwealth Army, 
including the recognized guerillas, in 
the service of the United States Armed 
Forces.  Therefore, the evidence you 
submit must relate to this fact.  


The October 2006 VCAA letter also informed the appellant that 
to support his claim for legal entitlement to VA benefits, he 
must submit new and material evidence to show that he served 
with the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.  Accordingly, the appellant has received a 
sufficient explanation of what evidence must be submitted to 
reopen his claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  In this case, the appellant received Dingess 
notice in the December 2006 SSOC.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  In its 
February 2006 remand, the Board instructed the RO to submit 
an unambiguous service-verification request to the United 
States Army Reserve Personnel Center (ARPERCEN) identifying a 
specified alternative last name previously used by the 
appellant.  In March 2006, the RO sent a request to the 
National Personnel Records Center (NPRC) for reverification 
of service under the specified last name.  A reply was 
received from NPRC in April 2006.  The appellant has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The appellant has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006)

Analysis

Initial matter

The procedural history of this case has been set out in the 
Introduction above.  This case is currently at the Board 
pursuant to the Court's May 2005 Order which vacated the 
Board's March 2004 decision and remanded the case to the 
Board for further proceedings consistent with the Order.  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

However, the Board notes that the only flaw identified in the 
May 2005 Court Order was VA's failure to process a service-
verification request with ARPERCEN under the appellant's 
previously used last name.  As discussed above, such request, 
under the specified name, was subsequently conducted by the 
RO pursuant to the February 2006 Board remand.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a piecemeal 
fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"]; Cerullo v. Derwinski, 1 Vet. App. 295, 200 
(1991) [one reason advanced by Court for statutory 
interpretation was that it would "help[ ] prevent the wasting 
of judicial time and resources"].  The Board is confident 
that if there were substantive errors in the Board's prior 
decision this would have been brought to the Board's 
attention by the Court for the sake of judicial economy.

Discussion

The appellant is seeking to reopen a previously-denied claim 
of basic eligibility for VA disability benefits.  He contends 
that he had qualifying military service during World War II.  
He claims that he had qualifying guerrilla service.

As noted above, the appellant's claim was previously 
considered and denied by the Board in June 2001.  In general, 
Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 
20.1100, 20.1105.  A final decision cannot be reopened unless 
new and material evidence is presented.  Pursuant to 38 
U.S.C.A. § 5108, the VA must reopen a finally-disallowed 
claim when new and material evidence is presented or secured 
with respect to that claim.  Knightly v. Brown, 6 Vet. App. 
200 (1994).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it contributed to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  In determining whether evidence 
is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

The Board notes that 38 C.F.R. § 3.156 was amended in 2001, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2006)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was filed prior to Aug. 
29, 2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  Accordingly, the Board 
will proceed to determine whether new and material evidence 
has been submitted to reopen the appellant's claim without 
regard to the amended version of 38 C.F.R. § 3.156(a).

Under the applicable criteria, basic eligibility for VA 
disability benefits is based on statutory and regulatory 
provisions which define an individual's legal status as a 
veteran of active military service.  38 U.S.C.A. §§ 101(2), 
101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2006).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval, or air service 
during a period of war.  38 C.F.R. § 3.1(e).

In addition, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
U.S. Armed Forces for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(redesignated from 38 C.F.R. §§ 3.8, 3.9 in 66 Fed. Reg. 
66,763, 66,767 (December 27, 2001)).  However, such service 
must be certified as qualifying by appropriate military 
authority.  38 C.F.R. § 3.203 (2006).

These regulations have their basis in statute at 38 U.S.C. § 
107(a) (West 2002).  See DeLa Pena v. Derwinski, 2 Vet. App. 
80 (1992), wherein the U.S. Court of Appeals for Veterans 
Claims upheld the constitutionality of 38 U.S.C. § 107(a) 
following the "reasoning and wisdom" of the U.S. Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
VA., 928 F.2d 1154 (D.C. Cir. 1991).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as DD Form 214, Certificate of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service, and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When a claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements, 
the VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203.  With respect to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the U.S. Armed Forces, or as a guerrilla.  
38 C.F.R. §§ 3.40, 3.41 (2006).

Philippine veterans are not eligible for veterans' benefits 
unless a U.S. service department documents or certifies their 
service.  Soria v. Brown, 118 F. 3d 747, 749 (Fed. Cir. 
1997).  A service department determination as to an 
individual's service shall be binding and conclusive on the 
VA, which agency does not have the authority to alter the 
findings of the service department.  Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

In June 2001, the Board determined that the appellant did not 
meet the criterion of "veteran" for the purpose of receiving 
VA disability benefits because he had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the U.S. Armed Forces.  As noted 
above, that decision is final.

At the time of the June 2001 Board decision, the evidence of 
record included a copy of the appellant's January 1946 
Philippine Army service affidavit wherein he claimed 
guerrilla service beginning in January 1945; an October 1994 
Philippine Army certificate noting the appellant's claim of 
guerrilla service from January 1945 to February 1946, and 
stating that his name was not carried in the Approved Revised 
Reconstructed Guerrilla Roster of 1948; the RO's July 2000 
letter to the appellant informing him that his name did not 
appear on the roster of recognized guerrillas in the RO's 
records; a September 2000 Philippine Army certificate noting 
the appellant's claim of guerrilla service from January 1945 
to February 1946, and containing notations of "not 
applicable" in spaces provided to indicate whether his name 
was carried in the Revised Reconstructed Guerrilla Roster of 
1948; a January 2001 statement from the U.S. Department of 
the Army that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the U.S. Armed Forces; the 
February 2001 RO hearing testimony of 2 Philippine service 
comrades that the appellant had served with them in World War 
II; and a May 2001 RO Memorandum that indicated that the U.S. 
Army Reserve Personnel Center (ARPERCEN) had verified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the U.S. Armed Forces.

Since filing to reopen his claim, the appellant has submitted 
additional statements, a joint affidavit, an extract of 
Special Orders from the Headquarters of the "USAFIP" Area 
Command, a response from the NPRC, and duplicates of 
Philippine military documents, and testified at a Board 
hearing before the undersigned VLJ at the RO.  The Board 
finds, however, that these records and testimony are 
cumulative of previously-submitted evidence, and that they do 
not bear directly and substantially upon the specific matter 
under consideration, which is whether the appellant qualifies 
as a "veteran" for the purpose of receiving VA disability 
benefits.  Specifically, these documents and testimony fail 
to satisfy the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service, as they are not official 
documents or statements of the appropriate U.S. service 
department.  Therefore, they may not be accepted by the Board 
as verification of claimed service for the purpose of 
receiving VA benefits.  For this reason, the Board concludes 
that these documents and testimony do not bear directly and 
substantially upon the specific matter under consideration, 
and are not so significant that they must be considered in 
order to fairly decide the merits of the claim.

In an October 2001 joint affidavit, two men who stated that 
they were close friends and associates of the appellant and 
his family attested to the fact that the appellant used a 
different name other than his true name during his military 
service in World War II.

In June 2002, the NPRC stated that the appellant, under 
either his true name or the claimed different name, had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
U.S. Armed Forces.

The record reflects that the RO noted in an October 2002 
memorandum that all pertinent information that was submitted 
by the appellant in regard to his purported service had once 
again been sent to the U.S. Army Reserve Personnel Command 
(formerly ARPERCEN).  The service department again certified 
that the appellant had no valid military service in the U.S. 
Armed Forces.  This evidence, although not cumulative or 
redundant, is adverse, and therefore, not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992) (unfavorable evidence does not "trigger a reopening").

At the September 2003 Board hearing, the appellant testified 
about his military service during World War II, stating that 
his unit had a U.S. companion and U.S. commanding officers.

In November 2004, the appellant submitted an extract of 
Special Orders dated in February 1946 from the Headquarters 
of the "USAFIP" Area Command showing that the appellant was 
discharged from the active service of the PA for the 
convenience of the government.  This document is not material 
evidence as it does not bear directly and substantially upon 
the matter under consideration.  The document is not U.S. 
Service Department certification of service, nor does it 
suggest a period of service (not previously alleged) that 
would require that VA seek recertification of service.  

In April 2006, the NPRC reported that there were no Form 23 
or medical or clinical records available under the 
appellant's previously used last name, as specified by the 
Court's Order.  

In short, the appellant, to date, has submitted no additional 
evidence that could serve to establish that he had valid, 
qualifying military service in the U.S. Armed Forces.  
Therefore, the Board finds that the additional evidence and 
testimony submitted as to this matter is merely cumulative of 
previously-submitted evidence, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the claim with respect to basic 
eligibility for VA disability benefits is not reopened.  
Thus, the benefit sought on appeal remains denied.


ORDER

New and material evidence not having been received, the claim 
of basic eligibility for VA disability benefits is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


